Citation Nr: 0200682	
Decision Date: 01/17/02    Archive Date: 01/25/02

DOCKET NO.  01-08 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Bayani B. Labayog


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The appellant is the widow of a person who is not shown to 
have served on active duty.  The case is before the Board of 
Veterans' Appeals (Board) on appeal from an adverse decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, Philippines, in July 2001 which denied her 
claim of entitlement to VA death benefits 


FINDING OF FACT

It is certified that the appellant's spouse had no recognized 
active duty service.


CONCLUSION OF LAW

The appellant's deceased spouse is not a "veteran" for 
purposes of entitlement to VA benefits.  38 U.S.C.A. §§ 101, 
107, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1, 3.8, 
3.9, 3.203 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The appellant's spouse died on July [redacted], 1966.

The appellant submitted an undated, incomplete Affidavit for 
Philippine Army Personnel, that shows her spouse was a member 
of the guerilla forces in "A" Co. 1"Bn121"Inf. USAFIP NL 
from November 1943 to November 1944.  It was indicated that 
he was "detached as an outpost guard, runner and 
patroling,"  and was "supported by the civilian during my 
stay in the mountains."  He was a member of "D" Co. 
1"Bn.121"Inf. USAFIP NL From November 1944 to October 1946, 
and "fought from San Fernando, La Union up to the surrender 
of the Japanese at Badayan, Benguet, Mt. Prov."  Base "M" 
Quartermaster supplied food an ammunition.  The affidavit 
further indicates that the spouse was processed in October 
1945, and awaited discharge until February 1946.  He further 
stated that he had not attended spiritual training under the 
Japanese, and did not possess any firearms or ammunition.

The appellant submitted her spouse's death certificate 
showing that he died of renal failure and nephrolithiasis.  
She also submitted a February 2001 letter from Dr. A. B. M., 
who noted he had treated the appellant's spouse in the middle 
of 1946 for inflammation of the kidney at the USAFIP NL Base 
Hospital.  He noted that the records were no longer available 
due to the strong typhoon and were destroyed by floods.  In a 
statement dated in February 2001, Dr. B.B. opined that the 
appellant's spouse's nephrolithiasis was related to his 
eventual renal failure and death.  

In June 2001, the RO received certification from the ARPCEN 
that the appellant's spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerillas in the service of the United States Armed Forces.

In a joint affidavit signed in February 2001, S. P. T. and M. 
G. C. note that they fought against the Japanese with the 
veteran in Tarlac and La Union from October 1941 to January 
1942.

A November 2001 memorandum for the file informs that the 
records of individuals who claim to have served in the 
Commonwealth Army of the Philippines inducted into the United 
States Armed Forces in the Far East (USAFFE) and those who 
claim to have served in the organized guerrilla forces are 
maintained by the U.S. Army Reserve Personnel Command 
(ARPERSCOM, formerly ARPERCEN), St. Louis, Missouri.  The RO 
detailed the information provided to ARPERSCOM in an attempt 
to verify the reported service of the appellant's spouse.  
This document shows that the information provided by the RO 
to ARPERSCOM includes the same full name, service number, and 
date and place of birth for the appellant's spouse as those 
shown on documents received from the appellant.

II. Analysis

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This legislation, among other things, mandates additional 
notice and assistance to claimants under certain 
circumstances.  More recently, VA  issued regulations 
implementing the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  Where laws or regulations 
change after a claim has been filed or reopened and before 
the administrative or judicial process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
VA to do otherwise and the Secretary has done so.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The mandates of the 
VCAA apply in the instant case.

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the notice and duty to 
assist provisions set forth in the new law and regulation.  
The record includes a service department certification of 
[non] service based on an accurate listing of the full name, 
service number, and date and place of birth of the 
appellant's spouse, the purported veteran from whose service 
benefits would flow in this case.  The appellant has not 
identified any relevant evidence that remains outstanding.  
Under these circumstances, there is no further duty to assist 
her with her claim. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations, which set forth the criteria for 
entitlement to VA benefits.  The discussions in the rating 
decision and statement of the case have informed her of what 
is necessary to establish entitlement to the benefit sought.  
The relevant mandates of the VCAA are met, and the appellant 
is not prejudiced by the Board addressing the appeal on the 
merits. 

The appellant claims VA benefits as the surviving spouse of a 
veteran.  The term "veteran" means a person who served in 
the active military, naval or air service and who was 
discharged or released under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  
Service as a Philippine Scout, with certain exceptions, is 
included for pension, compensation, dependency and indemnity 
compensation and burial allowances.  Service in the 
Commonwealth Army of the Philippines from and after the dates 
and hours when called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order 
of the President of the United States dated July 26, 1941, 
is included for compensation benefits, but not for pension 
benefits.  Service department certified recognized guerrilla 
service, and unrecognized guerrilla service under a 
recognized commissioned officer (only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, is included 
for compensation benefits, but not for pension or burial 
benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.8.  Active 
service will be the period certified by the service 
department.  38 C.F.R. § 3.9(a) and (d).  

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions:  (1) The evidence is a 
document issued by the service department; (2) The document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the Secretary has 
lawfully promulgated regulations making service department 
findings "binding on the VA for purposes of establishing 
service in the United States Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  

The service department has certified that the appellant's 
spouse had no service as a member of the Philippine 
Commonwealth Army, including as a guerrilla, in the service 
of the United States Armed Forces.  The Board notes that, 
although the appellant claims her spouse served from 1943 to 
1946 and has submitted certain documents in support of the 
contention, ARPERCEN was provided accurate information 
regarding the appellant's spouse and has certified that he 
had no qualifying service.  The Board is bound by the finding 
of the service department. The affidavit the appellant 
submitted to establish her spouse's service is incomplete, 
undated, and unsigned, and is not shown to be a document 
issued by the service department.  Consequently, it may not 
reasonably be found to be genuine and adequate to establish 
service.  Without qualifying service the appellant's spouse 
is not a veteran, and she is not entitled to VA benefits 
based on his being a veteran. The appellant has requested a 
correction of military records.  She is advised that such 
requests must be directed to the service department.  The law 
is dispositive, and the appellant's claim must be denied 
because of the absence of legal merit or entitlement under 
the law.  Sabonis, 6 Vet. App. 430 (1994).


ORDER

The appeal to establish basic eligibility for VA benefits is 
denied.


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you.


 

